Filed 12/22/20 Li v. Chiu CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 CHARLES LI,
             Plaintiff and Respondent,                                  A158050
 v.
 THAI MING CHIU et al.,                                                 (City & County of San Francisco
             Defendants and Appellants.                                 Super. Ct. No. CGC-14-537574)


                                        MEMORANDUM OPINION1
         Defendants Thai Ming Chiu and Tina Yan appeal from amended orders
of sale of dwellings entered against each of them. A judgment was entered
against the defendants in a fraudulent conveyance action filed by Charles Li.
The defendants appealed the judgment, and in an unpublished decision in Li
v. Chiu (May 31, 2018, A149849) (Li I), this court directed the trial court to
modify the judgment as to the attorney fees award and affirmed the
judgment in all other respects. After the trial court entered a second
amended judgment in accordance with this court’s decision in Li I, the
defendants filed a motion to set aside the judgment as void because it grants
relief unauthorized by the Uniform Voidable Transactions Act (UVTA). The



       We resolve this case by a memorandum opinion pursuant to
         1

California Standards of Judicial Administration, section 8.1.


                                                               1
trial court denied the motion and the defendants appealed. In our
concurrently filed opinion Li v. Chiu (Dec. ___, 2020, A156760 [nonpub. opn.])
(Li II), we affirmed the trial court’s denial of the defendants’ motion to set
aside the judgment as void.
      The sole issue raised in this appeal is whether the orders of sale of
dwellings are void because the underlying money judgments are void as
excessive relief unauthorized under the UVTA. We adopt and incorporate by
reference the facts and analysis from our concurrently filed opinion in Li II,
supra, A156760. We affirm.
                                DISPOSITION
      The amended order for sale of dwelling of judgment debtor Tina Yan
and the amended order of sale of dwelling of judgment debtor Thai Ming Chiu
are affirmed. Respondent shall recover his costs on appeal.




                                        2
                                _________________________
                                Jackson, J.


WE CONCUR:


_________________________
Siggins, P. J.


_________________________
Petrou, J.




A158050/Li v. Chiu




                            3